Citation Nr: 1416498	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for status post arthroplasty, left hip, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1962 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  This matter was previously before the Board in April 2012 at which time the case was remanded for due process requirements; namely, to afford the Veteran a Travel Board hearing and to issue him a statement of the case in relation to the issue of entitlement to a compensable rating for right hip tendonitis.  The Veteran was notified of a scheduled hearing in September 2012 and was issued a statement of the case with respect to the right hip issue in May 2012.  Thus, there has been substantial compliance with the Board's April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The record further shows that in May 2012 the Veteran withdrew from appeal the issue of entitlement to a compensable evaluation for right hip tendonitis and he also withdrew his request for a Travel Board hearing.  38 C.F.R. §§ 20.204; 20.702(e).  

In May 2008, the RO assigned the Veteran a temporary total rating under 38 C.F.R. § 4.30 for status post arthroplasty, left hip, beginning November 14, 2006 (the date he underwent left hip total arthroplasty), based on surgical or other treatment necessitating convalescence.  Thereafter, a schedular total rating was assigned for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Code 5054.  Effective February 1, 2008, the Veteran was assigned a 30 percent rating under Code 5054.  

The Virtual VA claims file has been reviewed.


FINDING OF FACT

Effective February 1, 2008, the Veteran's status post arthroplasty, left hip, was manifested by moderately severe residuals of a left hip replacement including pain and limitation of motion. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, effective from February 1, 2008, for a status post arthroplasty, left hip, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2--7 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in May 2012.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including pertinent medical records.  The Veteran was provided with VA examinations that were adequate as they addressed the Veteran's lay statements regarding symptoms and addressed the relevant symptoms in relation to the appropriate diagnostic code.  He was provided the opportunity to testify at a Board hearing which initially requested, but subsequently canceled.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Law and Analysis

The Veteran asserts that symptoms of his service-connected status post arthroplasty, left hip, warrant a higher than 30 percent rating.  His representative explained in written argument in March 2014 that the Veteran feels entitled to a 50 percent rating based on his subjective complaints.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability did not significantly change during the appeal period and a uniform evaluation is warranted.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 U.S.C.A. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1,5 (2011).

The pertinent criteria for consideration in this appeal are found under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5054, for hip replacement (prosthesis).  Under this Code, a 50 percent rating is assigned for a hip replacement with moderately severe residuals, including weakness, pain, or limitation of motion.  A 70 percent disability is assigned under this Code for a markedly severe residual weakness, pain, or limitation of motion following implantation of a prosthesis.  A 90 percent disability evaluation is assigned following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.

Normal range of motion for the hips is zero (0) to 125 degrees flexion and zero (0) to 45 degrees abduction.  See 38 C.F.R. § 4.71, Plate II.

As noted above, in order for the Veteran to be entitled to a higher, 50 percent, rating under Code 5054 for his service-connected left hip disability, he has to meet the criteria requiring moderately severe residuals of weakness, pain or limitation of motion.  See 38 C.F.R. § 4.7.  Also as noted, the period in which a higher than 30 percent rating is to be considered commences on February 1, 2008.  That notwithstanding, as the Veteran's entire history is to be considered when making disability evaluations, the Board will discuss pertinent post surgical medical records dated prior to February 1, 2008.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Private medical records show that the Veteran reported for postsurgery follow-up visits in January 2007, May 2007 and November 2007.  The Veteran reported having mild pain in January 2007 where he demonstrated "good" range of motion with no pain with internal rotation.  In May 2007, he complained of occasional catching and demonstrated full range of motion with no pain with internal rotation.  In November 2007, he had no complaints and demonstrated full range of motion with no pain with internal rotation.  However, at an October 2007 QTC examination, the Veteran reported constant, localized pain that required him to take ibuprofen (800 mg) three times a day.  Findings on examination revealed left hip tenderness and reduced range of motion.  Specific left hip ranges of motion included flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 35 degrees, external rotation to 60 degrees and internal rotation to 20 degrees.  The examination report lists normal ranges of hip motion as follows:  flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  See also 38 C.F.R. § 4.71a, Plate II.  Thus, the Veteran demonstrated reduced range of motion with abduction and internal rotation.  The examiner remarked that pain had the most functional impact without additional loss in degrees, and no additional loss of joint function after repetitive use due to fatigue, weakness, lack of endurance or incoordination.  He also noted that the Veteran had limited prolonged weight bearing.  

The Veteran similarly reported at a QTC examination in November 2008 that he had constant left hip pain not controlled by medication.  He reported that the pain increased with activity and decreased with rest.  Findings revealed muscle atrophy.  Range of motion findings revealed flexion from 0 to 80 degrees, extension from 0 to 10 degrees, adduction from 0 to 5 degrees, abduction from 0 to 20 degrees, internal rotation from 0 to 5 degrees and external rotation from 0 to 15 degrees.  Strength was measured as 4/5.  These findings reveal reduced range of motion with all planes of motion and pain was noted throughout the whole arc of motion.    

In light of the foregoing, the Board concludes that the weight of evidence supports an increased rating of 50 percent.  That is, the objective medical evidence showing left hip limitation of motion and pain and the Veteran's competent and credible statements regarding constant pain not relieved by medication, show disability that more nearly approximates moderately severe residuals.  See 38 C.F.R. §§ 4.7, 4.71a, Code 5054; see also Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  This is particularly so in light of the November 2008 VA examination findings.  With that said, a higher than 50 percent rating is not warranted under Diagnostic Code 5054 as the residuals described by the examiners are no more than moderate in severity and do not rise to the level of markedly severe residuals.  Id.  Moreover, although the Veteran was noted by the November 2008 VA examiner to utilize a cane, he reported that it was due to the Veteran's left hip and back disability combined and thus not solely due to painful motion or weakness following implantation of prosthesis.  Id.

In terms of his scar, the Veteran's left hip scar measured 10cm by .5 cm at the October 2007 VA examination and was not found to be symptomatic.  Rather, the October 2007 VA examiner reported that there was no scar tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Negative scar findings were also noted at the November 2008 VA examination.  Moreover, the Veteran reported at this examination that the incisional scar, measuring 13 cm by .1 cm, was not causing him any problems and was asymptomatic.  The scar was noted to be nontender, nonadherent to the underlying tissue, and without atrophy or irregularity.  It was very stable with no loss of skin covering the scar.  There was no inflammation, edema or hypertrophy of the scar.  There was also no induration or inflexibility around the scar and the scar did not limit the motion or function of the hip.  Thus, a separate, compensable, rating for left hip scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered whether a higher rating would be warranted if the Veteran was separately rated based on residuals rather than assigned a single disability rating under Diagnostic Code 5054 for the combined post-operative residuals.  The ranges of motion described above would warrant at the most 10 percent ratings for limitation of adduction and limitation of extension after considering functional loss due factors such as pain.  Therefore, it is more favorable to rate the post-operative residuals under Diagnostic Code 5054.



ORDER

A 50 percent disability rating for residuals of left total hip replacement is granted subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


